                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK



-------------------------------------------------------------X
OLIN CORPORATION,

                                                                 Civil Action No. 18-CV-8197 (JSR)
Plaintiff,
                                                                 DEFENDANTS CERTAIN
                                                                 UNDERWRITERS AT LLOYD’S,
CERTAIN UNDERWRITERS AT LLOYD’S                                  LONDON AND CERTAIN LONDON
LONDON and CERTAIN LONDON                                        MARKET INSURANCE COMPANIES’
MARKET INSURANCE COMPANIES,                                      ANSWER AND COUNTERCLAIMS TO
                                                                 PLAINTIFF OLIN CORPORATION’S
                                                                 COMPLAINT
Defendants.
-----------------------------------------------------------X


        Defendants Certain Underwriters at Lloyd’s, London and Certain London Market

Insurance Companies (collectively “London Market Insurers”) each of whom respectively

subscribed, for itself and not for one another, to several shares of certain of the 1953 to 1970

insurance policies of Olin Corporation (“Olin”) as identified on Exhibit A and Exhibit B,

respectively, by and through their attorneys, pleading collectively as and for their Answer and

Counterclaims to Olin’s Complaint, state as follows:


                                       NATURE OF THE ACTION


        1.       To the extent the averments in Paragraph 1 of Olin’s Complaint are a prayer for

relief, no response is required. Otherwise, the London Market Insurers deny the remainder of the

allegations of paragraph 1.
                                           PARTIES

       2.      Responding to Paragraph 2 of Olin’s Complaint, the answering London Market

Insurers deny knowledge or information sufficient to form a belief as to the truth of the matters

asserted therein.

       3.      Responding to Paragraph 3 of Olin’s Complaint, the answering London Market

Insurers admit only that they are comprised of (i) individuals, all or most of whom are residents

and subjects of the United Kingdom of Great Briton and Northern Ireland or corporations, all or

most of which are organized pursuant to the laws of the United Kingdom, and (ii) insurers that

severally subscribed to certain 1953 to 1970 insurance policies in favor of Olin or certain of its

predecessors in interest. The London Market Insurers further admit that those policies contained

service of suit provisions that provided, for disputes arising under those policies, the London

Market Insurers agreed to submit to the jurisdiction of any court of competent jurisdiction within

the United States at the request of the insured. The London Market Insurers also admit that in

the July 31, 2009 Confidential Settlement Agreement and Release (“Settlement Agreement”) at

issue in this action the parties agreed that any future coverage litigation between them shall

proceed before a court of competent jurisdiction in New York, New York. The remaining

allegations of Paragraph 3 are denied.

                                JURISDICTION AND VENUE

       4.      Responding to Paragraph 4 of Olin’s Complaint, the answering London Market

Insurers state the allegations contained therein concern subject matter jurisdiction and are

conclusions of law to which no responsive pleading is required. The remaining allegations of

Paragraph 4 are denied.




                                                2
       5.      Responding to Paragraph 5 of Olin’s Complaint, the answering London Market

Insurers state the allegations contained therein concern venue and are conclusions of law to

which no responsive pleading is required.

                                             FACTS

                     London’s and Others’ Insurance Obligations To Olin

       6.      Responding to Paragraph 6 of Olin’s Complaint, the answering London Market

Insurers deny knowledge or information sufficient to form a belief as to the truth of whether

“over the last several decades, Olin has spent hundreds of millions of dollars remediating

environmental damage at more than 100 sites across North America” or that “the costs and

liabilities Olin incurred in connection with that damage” was insured by various other insurers

under policies of comprehensive general liability insurance and umbrella and excess liability

insurance. The London Market Insurers deny the remaining allegations of Paragraph 6.

       7.      Responding to Paragraph 7 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.

       8.      Responding to Paragraph 8 of Olin’s Complaint, the answering London Market

Insurers deny knowledge or information sufficient to form a belief as to the truth of matters

asserted therein.

       9.      Responding to Paragraph 9 of Olin’s Complaint, the answering London Market

Insurers deny knowledge or information sufficient to form a belief as to the truth of the matters

asserted therein.

       10.     Responding to Paragraph 10 of Olin’s Complaint, the answering London Market

Insurers admit only that Olin made a demand for certain of its past and future Morgan Hill Site

costs pursuant to the London Policies and the Settlement Agreement. The London Market

Insurers also further admit that they denied that the past and future Morgan Hill Site claim

                                                   3
submitted by Olin currently triggered any London policy given the terms and conditions of the

Settlement Agreement which, in part, requires pro rating the claim equally (minus all costs

incurred prior to July 31, 2009 and an additional $10 million deductible, per claim) over the

entire period of time that any operations took place on any part or parts of the real property Olin

owned. The London Market Insurers otherwise accepted notice of the Morgan Hill Site claims

under a full reservation of rights to dispute coverage under all relevant terms, conditions, and

exclusions of the insurance policies and Settlement Agreement. The London Market Insurers

deny the remainder of the averments of paragraph 10.

                                The Olin-London Settlement Agreement

       11.     Responding to Paragraph 11 of Olin’s Complaint, the answering London Market

Insurers admit only that Olin has been litigating various environmental insurance coverage

claims for decades in the United States District Court for the Southern District of New York

against certain of its other insurers that issued policies covering certain environmental damage

claims made by Olin in the case captioned Olin Corporation v. Lamorak Insurance Company, et

al., Case No. 84 Civ. 1968. The London Market Insurers also admit that Olin and the London

Market Insurers entered into the Settlement Agreement to settle or otherwise address certain of

Olin’s third-party property damage coverage claims against the London Market Insurers and that

the Settlement Agreement released some, but not all, of Olin’s claims against the London Market

Insurers. The London Market Insurers also admit that they were dismissed with prejudice as to

certain claims and without prejudice as to certain other claims from the 1984 Action in 2010.

The London Market Insurers deny the remaining allegations of paragraph 11.




                                                4
       12.     Responding to Paragraph 12 of Olin’s Complaint, the answering London Market

Insurers admit only that the Settlement Agreement’s Section VII contains, in part, the quoted

language contained in paragraph 12 of the Complaint.

                            COUNT I – BREACH OF CONTRACT

       13.     Responding to Paragraph 13 of Olin’s Complaint, the answering London Market

Insurers repeat and incorporate by reference the foregoing responses as if set forth in full herein.

       14.     Responding to Paragraph 14 of Olin’s Complaint, the answering London Market

Insurers admit that only certain portions of any potential future Morgan Hill Claim would not be

released by the Settlement Agreement. The London Market Insurers deny the remainder of the

allegations contained therein.

       15.     Responding to Paragraph 15 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.

       16.     Responding to Paragraph 16 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.

       17.     Responding to Paragraph 17 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.

       18.     Responding to Paragraph 18 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.

       19.     Responding to Paragraph 19 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.

       20.     Responding to Paragraph 20 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.




                                                   5
                         COUNT II – DECLARATORY JUDGMENT

       21.     Responding to Paragraph 21 of Olin’s Complaint, the answering London Market

Insurers repeat and incorporate by reference the foregoing responses as if set forth in full herein.

       22.     Responding to Paragraph 22 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.

       23.     Responding to Paragraph 23 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.

       24.     Responding to Paragraph 24 of Olin’s Complaint, the answering London Market

Insurers deny the allegations contained therein.

                                 AFFIRMATIVE DEFENSES

       The London Market Insurers allege the following Affirmative Defenses:

                              FIRST AFFIRMATIVE DEFENSE

       Olin’s claims are barred by the applicable statute of limitations.

                            SECOND AFFIRMATIVE DEFENSE

       Some or all of Olin’s claims or assertions against the London Market Insurers are barred

in whole or in part by release, waiver, laches, accord and satisfaction, or estoppel.

                             THIRD AFFIRMATIVE DEFENSE

       Olin’s claims are barred by the terms, conditions, and releases as set forth in the

Settlement Agreement.

                            FOURTH AFFIRMATIVE DEFENSE

       Olin’s Morgan Hill Claims do not present a justiciable controversy because its property

damage claims do not impact any London excess policy period when: 1) all costs incurred by

Olin pre-July 31, 2009 are subtracted from the claims; 2) an additional $10 million deductible



                                                   6
per claim is applied; and 3) the remainder of Olin’s claims are allocated pro rata equally over the

entire period of time that any operations took place on any part or parts of the real property Olin

owned (all three of which are required by the Settlement Agreement).

                             FIFTH AFFIRMATIVE DEFENSE

       Olin’s claims or assertions are barred, in whole or in part, by the doctrine of unclean

hands because Olin has failed to fulfill its contractual obligations under the terms of the

Settlement Agreement.

                             SIXTH AFFIRMATIVE DEFENSE

       By contractual agreement, Olin is barred from litigating certain of its claims as the

Settlement Agreement requires disputes relating to the scope of insurance coverage under the

London policies shall first be submitted to a mediator agreed upon by the parties.

                           SEVENTH AFFIRMATIVE DEFENSE

       Olin’s claims are barred by the terms, conditions, and exclusions as set forth in the

insurance policies.

                                  EIGHTH AFFIRMATIVE DEFENSE

       Olin’s alleged Morgan Hill Claims and Liabilities do not constitute an “occurrence” as
defined by the London policies.

                             NINTH AFFIRMATIVE DEFENSE

       Olin’s alleged Morgan Hill Claims and Liabilities were not fortuitous and did not arise

from an accident or a happening or event or a continuous or repeated exposure to conditions

which unexpectedly or unintentionally resulted in personal injury or property damage liability

during the policy period and, accordingly, no coverage is afforded under the London Market

Insurers’ policies.




                                                7
                               TENTH AFFIRMATIVE DEFENSE

       There is no coverage for some or all of Olin’s claims under the London Market Insurers’

policies to the extent that there was, injury, damage and/or loss which did not take place during

any effective period of coverage allegedly provided by the London Market Insurers.

                          ELEVENTH AFFIRMATIVE DEFENSE

       There is no coverage for some or all of Olin’s claims under the London Market Insurers’

policies to the extent that the claims are not based upon “property damage” and/or “personal

injuries” as defined in any of the London Market Insurers’ policies at issue.

                           TWELFTH AFFIRMATIVE DEFENSE

       There is no coverage provided under any alleged London Market Insurers’ policy for

damage to Olin’s own property.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       To the extent that costs and expenses were neither reasonable nor necessary or were

incurred voluntarily by Olin without the prior written consent of the London Market Insurers,

there is no coverage under the London Market Insurers’ policies at issue herein.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       The London Market Insurers’ policies do not provide coverage for costs and expenses

incurred by Olin in the ordinary course of its business. The London Market Insurers have no

obligation under the subject policies to the extent that coverage is sought for such ordinary

business costs and expenses.

                          FIFTEENTH AFFIRMATIVE DEFENSE

       Certain of the London Market Insurers’ policies do not cover the salaries or fees of Olin’s

employees. To the extent Olin’s claims include such costs, Olin’s claim is barred.

                          SIXTEENTH AFFIRMATIVE DEFENSE

       Some or all of the amounts for which coverage may be sought in this action may not

constitute sums the London Market Insurers are obligated to pay as “damages” within the

meaning of the subject policies.

                                                 8
                        SEVENTEENTH AFFIRMATIVE DEFENSE

       The London Market Insurers’ policies at issue herein do not provide coverage for claims

or losses alleged to be based upon or attributable to Olin’s willful or deliberate noncompliance

with any statute, regulation, ordinance or instruction of any government body or public policy.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       Olin’s claims against London Market Insurers are barred to the extent that Olin has not

complied with its obligation to provide assistance and cooperation to the London Market Insurers

as required by the London Market Insurers’ policies.

                         NINETEENTH AFFIRMATIVE DEFENSE

       To the extent the policies of insurance issued or subscribed to by the London Market

Insurers are held to provide coverage for the alleged claims against Olin, such coverage being

expressly denied, such coverage is limited by the ultimate net loss provision of such policies.

                          TWENTIETH AFFIRMATIVE DEFENSE

       If coverage exists at all under the subject policies, such coverage extends only to each of

the London Market Insurers’ several share of such subject policies’ limits, and not to any other

shares, layers or years provided by other insurers.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       Olin’s claims may be barred, in whole or in part, by reason of the existence of other

insurance policies, including policies with respect to which the London Market Insurers’ policies

were previously, subsequently or contemporaneously effective, and by reason of the “Other

Insurance” clause in the insurance policies subscribed to by the London Market Insurers.

                      TWENTY-SECOND AFFIRMATIVE DEFENSE

       Olin failed to comply with the “Loss Payable” provisions of the London Market Insurers’

policies, including, but not limited to, failing to make a definite claim for any loss for which the

underwriters may be liable within twelve months after Olin paid an amount of ultimate net loss

in excess of the amount borne by Olin.

                                                 9
                        TWENTY-THIRD AFFIRMATIVE DEFENSE

       To the extent the events for which recovery are sought are judicially determined to

constitute insurable damages and determined not to be released under the Settlement Agreement

(which is denied), London Market Insurers’ liability under the 1953-1961 policies, is limited to

and must be allocated to or among the periods during which the damage actually occurred.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Olin’s damages require a reduction or setoff by the amounts or payments it received from

its other Insurers or other third-parties for the Morgan Hill Site claims.


                                      COUNTERCLAIMS

       Pursuant to Rule 13 of the Federal Rules of Civil Procedure, the London Market Insurers

state as follows:

                                  FACTUAL ALLEGATIONS

       1.      Historically, in the litigation first filed in 1984 and currently captioned Olin

Corporation v. Lamorak Insurance Company 84 Civ. 1984, Olin asserted various third-party

property damage claims involving over a hundred sites against its historical insurers including,

but not limited to, the London Market Insurer defendants that subscribed to the 1953 to 1970

London excess policies of Olin.

       2.      In that litigation, a major disagreement between Olin and the London Market

Insurers was how to allocate covered third-party property damage claims that involved damage

that took place over many years or decades.

       3.      It was the London Market Insurers’ position that property damage should be

allocated pro rata equally over the entire period of time that damage took place.

       4.      It was Olin’s position that it could allocate the property damage over a shorter

compressed period of time based upon site-specific expert and fact discovery and/or recover all

                                                 10
sums of its claim from a single year of its insurance regardless of when the property damage took

place.

         5.    This issue was litigated involving multiple sites and included multiple site trials,

rulings, and appeals. See, e.g., Olin Corp. v. Ins. Co. of N. Am., 221 F.3d 307, 322-324 (2d Cir.

2000) (applying pro rata allocation to the London policies) and Olin Corp. v. Certain

Underwriters at Lloyd’s, London, 468 F.3d 120 (2d Cir. 2006) (costs of remediation should be

allocated over the period in which property damage occurred as nearly as possible according to

the amount of property damage that occurred in each policy period including the passive

migration or spread of contaminants).

         6.    On July 31, 2009, after years of negotiations, the London Market Insurers and

Olin entered into a full and final written settlement regarding the application of the London

excess insurance policies to certain pollution claims.

         7.    The Settlement Agreement was the jointly drafted product of arms-length

negotiations between Olin and the London Market Insurers with the benefit of advice of counsel,

and the Parties agreed that it shall be so construed.

         8.    The Settlement Agreement is a contract by and among the London Market

Insurers and Olin.

         9.    In exchange for over $48 million and other consideration provided by the London

Market Insurers to Olin, Olin provided, in part, certain releases to the London Market Insurers of

various pollution claims under the Policies.

         10.   As part of the Settlement Agreement, Olin released, remised, covenanted not to

sue and forever discharged the London Market Insurers from and against all DJ Pollution Claims




                                                 11
(as defined by the Settlement Agreement) involving approximately 114 site claims, with Olin’s

express intention to reserve no rights or benefits whatsoever under the Policies.

       11.     All claims that Olin ever had or will have under the 1950 to 1970 Policies, which

attached below $1.3 million, were also fully released or “bought back” by Olin.

       12.     For all future, non-fully released Pollution Claims, as defined by the Settlement

Agreement (which includes the various Morgan Hill Claims), it was agreed that Olin shall first

deduct its losses that it incurred and any and all payments made by it or its agents prior to July

31, 2009 from any future claim submission.

       13.     For each Pollution Claim that was not fully released, including the various

Morgan Hill Claims, Olin also agreed to deduct an additional $10 million from its damages, per

claim, prior to making a claim submission.

       14.     The London Market Insurers and Olin also agreed to various changes in the terms

and conditions of the Policies (excess a $1.3 million attachment point) to address the potential

non-released Pollution Claims going forward.

       15.     For example, the Settlement Agreement provided that if it is agreed or otherwise

determined there is coverage under the Policies, any future third-party Pollution Claim shall be

allocated: 1) pro rata equally over the entire period of time that any operations took place on any

part or parts of the real property Olin owned; or 2) pro rata equally over the entire period of time

that waste was disposed of or arranged to be deposed of by Olin at sites not owned or operated

by Olin (the “Allocation Agreement”).

       16.     Upon information and belief, Olin owned and operated the Morgan Hill Site and,

accordingly, any future claim for that site’s claims (after the removal of pre-July 2009 costs and




                                                12
$10 million deductible per claim), shall be allocated pro rata equally over the entire period of

time that any operations took place on any part or parts of the real property Olin owned.

       17.     On May 3, 2016, the New York Court of Appeals issued its landmark decision, In

re Matter of Viking Pump, Inc., 27 N.Y.3d 244 (2016). In Viking Pump, the Court of Appeals

held that excess insurance policies that contain certain non-cumulation clauses and prior

insurance provisions (such as certain of the released London Market Insurers’ policies at issue

here) are subject to an all-sums allocation, under which an insurer can be liable for all sums in

respect of claims against its insured even if only a portion of the damages occurred during that

insurer’s policy periods.

       18.     Subsequent to the Viking Pump decision, in order to increase its insurance

proceeds, Olin has engaged in a bad faith and repeated pattern of behavior in trying to avoid the

terms and conditions of the 2009 Settlement Agreement.

       19.      First, in the 1984 action, when Lamorak Insurance Company asserted

contribution claims against the London Market Insurers in 2017 (“Lamorak Contribution

Claims”), Olin wrongly asserted that the Settlement Agreement’s Judgment Reduction Clause

(that applies to contribution claims) did not mean what it said and it did not apply to the then-

pending contribution claims of Lamorak Insurance Company.

       20.     In a Court order dated, April 17, 2018, this Court rejected Olin’s contention and

granted the London Market Insurers’ summary judgment motion holding, in part, that “ordering

specific performance is necessary to prevent Olin’s breach of the Settlement Agreement.”

       21.     The Court also rejected Olin’s broad reading of Section XX of the Settlement

Agreement that, if adopted, “would lead to the absurd result that any of the London Market




                                                13
Insurers who, in addition to directly insuring Olin, also reinsured Lamorak, would be deprived of

the releases they bargained for with respect to their own 1950-1970 policies.”

       22.     Olin also promised to reimburse all reasonable and necessary attorney’s fees and

amounts incurred by the London Market Insurers in defending the Lamorak Contribution Claims.

       23.     The London Market Insurers incurred attorney’s fees and amounts in defending

the various Lamorak Contribution Claims and have demanded Olin reimburse them for same.

       24.     To date, Olin has not reimbursed the London Market Insurers for all reasonable

and necessary attorney’s fees and amounts incurred by the London Market Insurers in defending

the Lamorak Contribution Claims.

       25.     Once again, in asserting the various Morgan Hill Claims in the instant action, Olin

in bad faith asserts that the Allocation Agreement of the Settlement Agreement does not apply as

written.

       26.     Olin’s reading of the Allocation Agreement is incorrect, and if adopted, would

deprive the London Market Insurers of further releases they bargained for in 2009.

       27.     The London Market Insurers have incurred damages in responding to Olin’s

continued and repeated bad faith interpretation of the 2009 Settlement Agreement.

                                           COUNT I

                                  BREACH OF CONTRACT

       28.     Defendants, the London Market Insurers, hereby re-allege and incorporate the

allegations of paragraphs 1 through 27 of the Counterclaims as the allegations of paragraphs 29

through 37.

       29.     Olin has breached the terms of the Settlement Agreement at issue in this action on

multiple occasions.



                                               14
       30.     Olin first breached the Settlement Agreement by refusing to apply the Judgment

Reduction Clause in the London Market Insurers favor in response to the Lamorak Contribution

Claims.

       31.     Olin further breached the Settlement Agreement by asserting an unsupportable

position regarding Section XX of the Settlement Agreement that, if adopted, would have resulted

in the absurd result of depriving the London Market Insurers of the Judgment Reduction Clause

releases they bargained for in 2009.

       32.     As a result of this breach, the London Market Insurers were forced to commence

litigation against Olin and assert various Rule 14 Claims against Olin to enforce the releases that

Olin promised in 2009.

       33.     The London Market Insurers incurred fees and costs pursuing their successful

Rule 14 Claims on the Judgment Reduction Clause against Olin.

       33.     Olin has also breached the Settlement Agreement by asserting an unsupportable

position regarding the Settlement Agreement’s Allocation Agreement involving the Morgan Hill

Claims, that, if adopted, will result in the absurd result of depriving the London Market Insurers

of the releases they bargained for in 2009.

       34.     The London Market Insurers are incurring fees and costs in defending this action.

       35.     Olin, by failing to reimburse the London Market Insurers for all reasonable and

necessary attorney’s fees and amounts incurred by the London Market Insurers in defending the

Lamorak Contribution Claims, has breached the terms and conditions of the Settlement

Agreement.

       36.     As a direct and proximate result of Olin’s breaches of contract, which are

continuing to date, the London Market Insurers have been deprived of their contractual rights.



                                                15
       37.      As a direct and proximate result of Olin’s breaches of contract, the London

Market Insurers have sustained and will sustain damages in an amount to be determined at trial.

                                     RELIEF REQUESTED

       WHEREFORE, the London Market Insurers pray for judgment in their favor and against

Olin as follows:

       a) For an Order enforcing the releases contained in the Settlement Agreement for the

             Morgan Hill Site, which include 1) a release of all damages of Olin incurred prior to

             July 31, 2009; 2) a release of an additional $10 million from Olin’s claims; and 3) a

             release of all costs that do not impact an excess London policy layer when pro rated

             equally over the entire period of time that any operations took place on any part of

             parts of the real property Olin owned.

       b) Award Defendants, the London Market Insurers, the costs, including reasonable

             attorney’s fees, they incurred in defending the various Lamorak contribution claims;

       c) Award Defendants, the London Market Insurers, the costs, including reasonable

             attorney’s fees, they incurred in asserting their Rule 14 Claims to enforce the

             Judgment Reduction Clause against Olin.

       d) Award Defendants, the London Market Insurers, its costs, including reasonable

             attorney’s fees; and

       e) Grant such further relief as the Court may deem just and proper.




                                                 16
                               Respectfully submitted

                               CERTAIN UNDERWRITERS AT
                               LLOYD’S, LONDON AND CERTAIN
                               LONDON MARKET INSURANCE
                               COMPANIES

                               By their attorneys,




                               Matthew B. Anderson, Esq. (MA 9145)
                               John McAndrews. Esq. (JM 5457)
                               Alejandro H. Hidalgo, Esq. (AH 8459)
                               MENDES & MOUNT, LLP
                               750 Seventh Avenue
                               New York, NY 10019-6829
                               (212) 261-8000
Dated: October 17, 2018




                          17
                                      EXHIBIT A

Anglo French
British Aviation Insurance
Catalina Worthing Insurance Ltd f/k/a HFPI (as Part VII transferee of (Excess Insurance
Company Ltd and/or London & Edinburgh Insurance Company Ltd as successor to London &
Edinburgh General Insurance Company Ltd))
Certain 1953 to 1970 Underwriters at Lloyd’s, London
Dominion Insurance Company
Eagle Star Ins. Co.
Edinburgh No. 2 A/C
Gibbon A34 Group: (Alba General Insurance Co. Ltd.)
Gibbon B Group: (National Casualty Company)
Gibbon C14 Group: (Alba General Insurance Co. Ltd.)
Gibbon D15 Group: (Alba General Insurance Company Limited, Helvetia-Accident Swiss
Insurance Company, Swiss National Insurance Co. Ltd.)
Motor Union AVN
National Casualty Company of America Ltd. Per HSW
National Casualty Company Per HSW
River Thames, River Thames Ins. Co.
Royal Scottish Insurance Co.
Scottish Lion
Stronghold Insurance Company Limited
The Anglo Saxon Insurance Association
The Dominion Insurance Co. Ltd.
Threadneedle Ins. Co.
U.M.A. C/O Dominion Ins. Co: (The Royal Scottish Insurance Company Limited, Trent
Insurance Company Limited)
World Auxiliary




                                           18
          EXHIBIT B

K17459
K23386
K23387
K25651
K32571
K32572
K32573
K44076
K44077
CK2819
K51633
K50932
K51634
59/5622
C2192
K66570
CU1036
CU1037
K66571
K66572
K66573
CU3098
CU3099
S6152




             19
                             CERTIFICATE OF SERVICE


        I hereby certify that on October 17, 2018, I caused to be served a true copy of the
foregoing DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD’S, LONDON AND
CERTAIN LONDON MARKET INSURANCE COMPANIES’ ANSWER AND
COUNTERCLAIMS TO PLAINTIFF OLIN CORPORATION’S COMPLAINT via ECF
on the following attorneys:



Katherine Rosoff, Esq.
Jenner & Block LLP
919 3rd Ave
New York, NY 10022

and

Peter J. Brennan, Esq.
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654

Attorneys for Plaintiff




                                                 Alejandro H. Hidalgo, Esq. (AH 8459)




                                            20
